1", 1Th II-




                                                                                                  07/26/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 21-0209


                                       DA 21-0209


 IN RE THE MARRIAGE OF:
                                                                              FILED
                                                                               JUL 2 4 2021
 THOMAS EMIL SLIWINSKI,                                                      BOVVell Oneenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana
               Petitioner and Appellant,
                                                                          ORDER
       and

 HEATHER LEE SLIWINSKI-COMEAU,

               Respondent and Appellee.


       Upon consideration of Appellant's motion for extension of time, and good cause
therefore,
      IT IS HEREBY ORDERED that Appellant's opening brief shall be filed on or
before September 21, 2021.
      DATED this Z--4:aay ofJuly, 2021.
                                                         For the Court,




                                                                      CFiief Justice